957 So. 2d 1290 (2007)
State of Louisiana In re SPECIAL INVESTIGATION.
No. 2007-OK-1197.
Supreme Court of Louisiana.
June 13, 2007.
Writ denied.
CALOGERO, C.J., dissents in part and assigns reasons.
KNOLL, J., would grant.
CALOGERO, Chief Justice, dissents in part and assigns reasons.
I dissent in part from the denial of the writ application. I would grant the writ application for the limited purpose of determining whether the applicants should be entitled to have their lawyers present in the grand jury room pursuant to La.Code Crim. Proc. art. 433. In my view, these individuals, who have been charged and arrested, remain subject to prosecution and are therefore "targets" in this grand jury inquiry, irrespective of the district attorney's assertion to the contrary.